DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

           DIANA JELIC f/k/a DIANA BODO, MILAN JELIC,
                            Appellants,

                                      v.

           FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                          Appellee.

                                No. 4D16-4219

                            [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Larry Schack, Senior Judge; L.T. Case No.
502012CA022809 AB.

  Michael Vater, Kendrick Almaguer and Kyle M. Costello of The Ticktin
Law Group, PLLC, Deerfield Beach, for appellants.

   Laura M. Carbo of Kahane & Associates, P.A., Plantation, and
(substituted as counsel after filing of briefs) Kathleen Angione for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.